Eastman, J.
By examining the declaration in this case, it will be seen, that the claim of the plaintiff is against the estate of his wife to an amount exceeding a thousand dollars. Four hundred dollars of this sum is alleged to be the consideration of a deed of certain lands from the plaintiff to his wife, Sarah Burleigh, given to her before marriage;. which sum was never paid, but was due a^ the time of their intermarriage. And the rest of the claim is for labor and services performed, and improvements made upon the real estate of the wife during coverture, extending' over a period of twenty years; and also for moneys paid on account of certain controversies growing out of said real estate.
The pleadings set forth no antenuptial engagements, as preliminary to the marriage, and we must therefore decide the case upon principles governing marital rights and liabilities. These principles are generally very well settled.
By marriage, the husband and wife became one person in law. There is but one will between them, and that is placed in the husband. The very legal existence of the woman is incorporated into that of the husband. The husband becomes, at once, the absolute owner of all the personal property of the wife, which she had in possession at the time of the marriage. Her choses in action he can reduce to possession, and they also become abso*125lutely his. Should she die before he reduces them into possession, he can be appointed administrator upon her estate, and obtain their contents; and, according to some high authorities, he is entitled to all her clloses in action, whether reduced into possession or not, and after his death they go to his personal representatives. Whitaker v. Whitaker, 6 Johns. Rep. 112 ; Stewart v. Stewart, 7 Johns. Ch. Rep. 229. He also gains an interest in, and control over, her chattels real; and if she has only an interest of a life-estate in lands, the husband is entitled to the profits during the marriage. If, at the time of the marriage, she is seised in fee of lands, the husband, upon the marriage, becomes seised of the freehold, jure uxoris, and he takes the rents and profits during their joint lives. It is a freehold estate in the husband, since it must continue during their joint lives, at least, and may last during his life, should he become tenant by the curtesy. So, of whatever accrues to the wife during coverture; the law gives the husband the same right over the real estate and chattels real as if they belonged to her before marriage, and the same absolute power over any personal estate or interest accruing to the wife by gift, devise, or otherwise. And as he becomes the possessor of all her means, so the law requires that he shall pay all her debts contracted before marriage. Such are some of the general principles applicable to the rights and liabilities of husband and wife. 1 Black. Com. 442 ; 1 Bacon’s Ab. 286, Baron and Feme ; 10 Co. 42; 2 Inst. 510 ; Co. Lit. 351; 2 Kent’s Com. Lecture, 28 ; Udall v. Kenney, 3 Cowen’s Rep. 590; Griswold v. Penniman, 2 Conn. Rep. 564 ; Shuttlesworth v. Noyes, 8 Mass Rep. 229; Dade v. Alexander, 1 Wash. 30; Upshaw v. Upshaw, 2 Hen. & Munf. 381.
The largest portion of this claim is for improvements made upon the real estate of the wife during coverture, and moneys paid in consequence of controversies growing out of that real estate. As the husband receives all the rents and profits of the real estate of the wife, improvements made upon it, generally will compensate for the labor performed. The husband is not obliged to make improvements unless he choses so to do ; nor is he compelled to contest the title, and incur expenses thereby. If *126he believes the title to be good, he will contest it, that he may retain the property and have its use. If, on the contrary, he thinks the title bad, he can abandon it without cost.
This plaintiff, by his marriage, obtained all the personal property and choses in action belonging to the wife, if she had any. He also enjoyed the whole income of her real estate for twenty years during the coverture; and if they had children, he has also a life-estate as tenant by the curtesy. If he saw fit to make improvements upon the real estate of his wife, he did it at the risk of receiving back a compensation for his labor by an increased income ; and, in the event of her death, he cannot charge the estate with the labor, and services and expenses, incurred in improving the real estate. Such a doctrine would strike at the very foundation of marital principles, and in too many instances the whole property would be absorbed by the charges for expenditures. If this branch of the claim can be sustained, then the husband can, without any antenuptial agreement or trust, keep an account against his wife during coverture for all moneys paid and labor expended about her property ; and if he may keep an account, which shall be legal, then he must, as a necessary consequence, have the power of instituting a suit against her for its enforcement. In other words, the husband and wife become, in law, separate and distinct persons.
The charges for money paid by the plaintiff in settling the controversy relative to the real estate and upon the bond given, stand upon the same principles. He need not carry on a contest unless he so elects. The giving of the bond by himself and wife is a voluntary act on his part, undertaken for the benefit of his wife’s property, the rents and profits of which he was constantly receiving. This matter comes within the principle of Campbell v. Wallace, 12 N. H. Rep. 362. In that case it was held, that if a husband assents to a partition of land, by which his wife receives more than her share of the real estate, and he in consequence pays the amount required, he acquires by the payment no title himself to the land thus set off, except what his marital rights confer upon him, having the benefit of the use himself during the coverture. So, in this case, the money paid *127upon the bond or reference, gave him no claim upon the property, or against the estate, other than what he acquired by the coverture in receiving the income of the property.
These views dispose of all the items claimed, except the §400, the consideration of the deed. And in regard to that, we think the demurrer to be equally as well taken, as it was to the other branch of the claim.
This conveyance was made, before marriage, by the plaintiff to his wife without consideration, as the plaintiff says. He regards the land to be worth four hundred dollars, and in his fifth count, alleges a special promise to pay the same. As between these parties, could this claim be enforced, had they never been married ? The creditors of the grantor might attach the property, and avoid the conveyance. But even they could not collect the consideration of the grantee, if the agreement between the parties was, that the deed should be without consideration. Neither could the grantor enforce the payment of a consideration which had never formed a part of the contract, or entered into the terms of the conveyance. The most that he could do, would be to avoid the conveyance as a nudum pactum. Whether he could do even that, is by no means certain; for, as a general principle, the receipt of the payment of the consideration expressed in a deed cannot be contradicted for the purpose of defeating the conveyance. Morse v. Shattuck, 4 N. H. Rep. 229 ; Pritchard v. Brown, 4 N. H. Rep. 397.
But supposing this conveyance had been for a consideration - to be paid by the wife before marriage, and was, at the time the marriage ceremony took place, a debt due from the wife to the husband; did not the debt become abrogated by the marriage ? The husband is liable for the debts of the wife, contracted before marriage. He assumes at the time of the marriage all her liabilities ; or rather the law requires him to assume them. The debts due from him to her become cancelled, as he becomes the owner of her personal property and choses in action; and, vice versa, the debts due from her to him also become cancelled, as he becomes liable for her debts. Whether, therefore, we view this conveyance as made without consideration, or regard the *128claim as a debt due from the wife to the husband at the time of the marriage, it is equally unsustainable upon any recognized principles.
The position of the plaintiff, that “the marriage does not annul the contract, but only places it in abeyance,” cannot be carried out without unsettling all the well established principles of marital rights and liabilities, and suspending, for the time being, the operation of the Statute of Limitations. There is no analogy between a contract of this kind and the doctrine of abeyance, as that term is used and applied in the books of law. An estate is said to be in abeyance when there is no person in esse in whom ii; can rest and abide ; it being granted, in the first instance, to some person during life, with the inheritance in certain heirs. And the existence of such an estate has been ably controverted, the doctrine being, that the inheritance remains in the grantor until the grantees shall be in esse.
The rights of certain persons are excepted from the operation of the Statute of Limitations, but there is no exception that could operate in a case like the present. And unless some principle can be ascertained different from those that have been suggested, this claim would most of it have been barred by the Statute of Limitations.
We have not omitted to examine the position of the plaintiff, that the promises alleged in the first three counts were made at a time when they legally might be. Assuming that to be the fact, the difficulty consists in this, that the plaintiff seeks to enforce them after they have become abrogated by the marriage. They therefore cannot avail him. Nor is there any peculiar power in the Probate Court or in the Superior Court, on appeals, that we can discover, by which this case can be taken out of the operation of general principles applicable to marital rights. The Court of Probate is a court of law, with discretionary powers, and the Superior Court, sitting as a court of appeals from the Probate Court, is governed by the same principles. The decisions of both courts, when acting upon cases of a probate character, are to be governed by the principles of the common and statute law. The Superior Court has chancery powers, but these proceed*129ings are not in Chancery; and even if they were, we apprehend there is no principle in chancery practice, by which this claim could be allowed.
Judgment for the defendant, upon the demurrer.